Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The applicant is reminded that the information disclosure statement filed July 7, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. The Non-patent literature publication #3 and #4 listed on the Information Disclosure Statement by Applicant pertaining to the Rakuten Simple Trust Curtain Pole and Rakuten Easy tension curtain pole has been placed in the application file, but the information referred to therein has not been considered because the publications #3 and #4 are not clear enough visually to see all of the parts of the curtain pole rods and bracket assembly and the internet page provided was not available for both #3 and #4. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over https://www.amazon.com/PRINCE-HANGER-Clothing-Organizer-PHUS-0062/dp/B00BFMUG9M/ref=sr_1_2?dchild=1&keywords=prince+hanger+simple+2+tier+clothes+rack&qid=1621700745&sr=8-2 (hereinafter Prince Hanger) in further view of Fedinand et al. (Ferdinand) 3,771,466 in view of Maslow 3,757,705. Prince Hanger a tripartite telescoping tension rod assembly, comprising: a first telescoping vertical tension rod, said first telescoping vertical tension rod arranged about a first longitudinal axis; a second telescoping vertical tension rod, said second telescoping vertical tension rod, said second telescoping vertical tension rod arranged about a second longitudinal axis; a horizontal telescoping rod extending between said first and second arcuate brackets, said horizontal rod arranged about a third longitudinal axis wherein, when assembled, said first and second longitudinal axes are parallel to one another, said third longitudinal axis is substantially perpendicular to said first and second longitudinal axes, said first and second longitudinal axes define a first vertical plane, and said third longitudinal axis is coincident with a second vertical plane spaced apart from and parallel to said vertical plane.  

[AltContent: textbox (right vertical telescopic tension rod first longitudinal axis
left vertical telescopic tension rod second longitudinal axis)][AltContent: textbox (also other type of first arcuate bracket 
other type of second arcuate bracket on other end of 
horizontal telescopic pole on third longitudinal axis)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (third longitudinal axis)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (first arcuate bracket
second arcuate bracket on the other end)][AltContent: arrow]
    PNG
    media_image1.png
    831
    506
    media_image1.png
    Greyscale

Prince Hanger discloses all of the limitations of the claimed invention except for the vertical telescoping tension rod having a first spring loaded endcap and a second non-spring-loaded foot. Ferdinand teaches that it is known to have for the vertical telescoping tension rod (88) having a first spring (154) loaded endcap (140/144) and a second non-spring-loaded foot (132). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Prince Hanger to have the vertical telescoping tension rod having a first spring loaded endcap . 
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over
https://www.amazon.com/Garment-Adjustable-Organizer-Clothes-Storage/dp/B07KM1QHNR/ref=sr_1_5?crid=1JKLGME3ZX4LZ&dchild=1&keywords=lu

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    435
    938
    media_image2.png
    Greyscale

[AltContent: textbox (2nd arcuate bracket   horizontal telescopic rod   1st arcuate bracket)]

[AltContent: arrow][AltContent: textbox (2nd arcuate bracket)][AltContent: arrow][AltContent: textbox (telescopic horizontal rod)][AltContent: arrow][AltContent: textbox (1st arcuate bracket)][AltContent: arrow][AltContent: textbox (adjustable first top endcap)][AltContent: textbox (second non spring-loaded foot)][AltContent: textbox (telescopic vertical rod)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    791
    567
    media_image3.png
    Greyscale


Luban King discloses all of the limitations of the claimed invention except for the vertical telescoping tension rod having a first spring loaded endcap and a second non-spring-loaded foot. Ferdinand teaches that it is known to have for the vertical telescoping tension rod (88) having a first spring (154) loaded endcap (140/144) and a second non-spring-loaded foot (132). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Luban King to have the vertical telescoping tension rod having a first spring loaded endcap and a second non-spring-loaded foot as taught by Ferdinand for the purpose of providing a quick, easy, and no use of tools means to adjust the length of the vertical pole for the . 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., arc is arranged to position pin 15, arc is defined by a curve relative to the X-axis, or arcuate member having a pin) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., lower vertical rod, height adjuster, middle vertical rod, upper vertical rod) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826.  The examiner can normally be reached on M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631